DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F drawn to Figure 6 in the reply filed on November 4, 2020 is acknowledged.

Status of Claims
Claims 1-4, 6, 7, 9-16, 18, 19, 23, 25-33, 35, 38-46, and 48-54 are pending. 
Claims 5, 8, 17, 20-22, 24, 34, 36, 37, and 47 are cancelled. 
Claims 10 and 39 have been withdrawn by the examiner as corresponding to a non-elected embodiment.  Claim 10 requires that the “light distribution for a visual range provided by the lens totals at least 89% of incendent light” and Claim 39 requires “a light efficiency of at least 89%” which are features of the lens described in Table 3, not the elected embodiment of Figure 6. 
Claims 12 and 40 have been withdrawn by the examiner as corresponding to a non-elected embodiment.  The embodiment disclosed in the specification to partially correct ocular chromatic aberration is the embodiment as seen in Figure 1 ([0027]).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherical posterior surface of Claim 28, the aspheric posterior surface of Claim 29, the toric posterior surface of Claim 31 and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed November 4, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 14 has been amended to recite “peripheral optical zones from 7 to 32 echelettes.”  The specification does not support this limitation as the limitation recited in [0042] pertaining to Figure 6 is “as few as 8 to up to 32” which does not encompass 7. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 48 is objected to because of the following informalities:  the word “a” in line one before “diffractive profile” should be “the” as this claim element has been introduced in Claim 38.   Appropriate correction is required.
Claims 18 and 19 are objected to as being dependent on a cancelled claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7, 18, 23, 30, 38, 41-46, and 48-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "primarily" in claims 2, 3, 4, 18, and 53 is a relative term which renders the claim indefinite.  The term "primarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would constitute “operating primarily” and what would not, or how often “primarily” would or would not indicate.
Regarding Claims 30 and 52, it is unclear how a lens can comprise an intraocular implant, as a lens is part of an intraocular implant.  
Claims 2, 3, 4, 6, 7, 18, and 23 recite the limitations “the first diffractive order,” “the first and second diffractive orders,” “the second and third diffractive orders,” and the “first, second, . 
Claim 6 recites the limitation "the far focus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the diffractive rings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the first order of diffraction regime" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 13-16, 18, 23, 28, 29, 31, 32, 35, 38, 48-51, 53, and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hon et al. (US 2018/0147052, hereinafter “Hong”).

Regarding Claim 2, Hong discloses the peripheral zone operating primarily in the first diffractive order ([0038]).
Regarding Claim 3, Hong discloses the peripheral zone operating primarily in the first and second diffractive orders ([0038]).  
Regarding Claim 4, Hong discloses the central zone operating primarily in the second and third diffractive orders ([0038]).  
Regarding Claim 6, Hong discloses that a first diffractive order can create a far focus ([0028] describes that the depth of focus can be improved uniformly).

Regarding Claim 9, Hong discloses that the peripheral zone directs light toward a far focal length ([0029] discloses multiple scenarios where the zones are separately configured which would include a configuration with the peripheral zone directing light toward a far focal length).  
Regarding Claim 13, Hong discloses that the central diffractive echelette in the central zone has a phase delay of more than 2.0 λ, and where the one or more peripheral diffractive echelettes have a phase delay of less than 2.0 λ ([0030] describes phases that may exceed 2.0 λ or may be less than 2.0 λ).
Regarding Claim 14, Hong discloses the total number of echelettes defining the central, intermediate and peripheral optical zones is from 7 to 32 echelettes (Figure 1B).  
Regarding Claim 15, Hong discloses the central optical zone with a phase shift from 2 λ to 4 λ  and where the peripheral optical zone has a phase shift from 1 λ to 2 λ (]0030]).  
Regarding Claim 16, Hong discloses the central optical zone comprising 1-2 central echelettes, and the peripheral optical zone comprising 5 to 7 peripheral echelettes (Figure 1B).  
Regarding Claim 18, Hong discloses the intermediate zone operating primarily in the first diffractive order ([0038]).  
Regarding Claim 23, Hong discloses that there is a non-negligible light distribution in the first, second and third diffractive orders of the diffractive profile ([0023]).  
Regarding Claim 28, Hong discloses a spherical posterior surface (Figure 1B).
Regarding Claim 29, Hong discloses that the lens can comprise an aspheric posterior surface ([0022]).  

Regarding Claim 32, Hong discloses that the lens can comprise a toric anterior surface ([0022]).    
Regarding Claim 35, Hong discloses the central zone with 1 echelette (Figure 1B).  
Regarding Claim 38, Hong discloses an ophthalmic lens (Figures 1A and 1B, 110) comprising a first surface (posterior surface, 114) and a second surface (anterior surface, 112) disposed about an optical axis (as seen in Figure 1B), the lens being characterized by an extended depth of focus across a range of optical powers ([0007-0008]), and a diffractive profile imposed on one of the first and second surfaces (diffractive profile is disposed on the anterior surface in Figure 1B) and is configured to cause a distribution of non-negligible amounts of light to the extended depth of focus ([0007-0008]), and the diffractive profile comprises a central diffractive zone that works in a higher diffractive order than a remainder of the diffractive profile ([0028 ] describes that the individual zones can be individually optimized which would include a central zone operating in a higher refractive order).  
Regarding Claim 48, Hong discloses a diffractive profile of the diffractive rings is operable to mitigate ocular chromatic aberration imparted by the lens ([0008]).
Regarding Claim 49, Hong discloses the first surface is a posterior surface (114) of the lens and the second surface is an anterior surface of the lens (112), and the diffractive profile is disposed on the first surface ([0022] discloses that the “diffractive structures may be located on the posterior surface”).  
Regarding Claim 50, Hong discloses a refractive profile disposed on one of the first surface and the second surface, the refractive profile being configured to correct for corneal spherical aberration ([0031]).  

Regarding Claim 53, Hong discloses that the central diffractive echelette in the central zone has a phase delay of more than 2.0 λ, and where the one or more peripheral diffractive echelettes have a phase delay of less than 2.0 λ ([0030] describes phases that may exceed 2.0 λ or may be less than 2.0 λ).
Regarding Claim 54, Hong discloses the central zone with 1 echelette (Figure 1B).

PLEASE NOTE: claims 30 and 52 have not been rejected over prior art.  However, they may or may not be readable over the prior art but allowability cannot be determined at this time in view of the above issues under 35 U.S.C 112.  The applicant is requested to address all of the issues outlined above and to specifically point out where the claimed elements are with respect to the elected embodiment. The applicant is advised to amend the claims to use terms consistent with the terminology used in the specification.  Should the applicant have any further questions they are encouraged to contact the examiner to have a telephonic interview. 

Allowable Subject Matter
Claims 11, 19, 25, 26, 27, 33, and 41-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774